UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2007 NALCO HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 001-32342 16-1701300 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1601 W. Diehl Rd., Naperville, IL 60563 630-305-1000 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 10, 2007, Nalco Holding Company (the "Company") completed the acquisition of an 87.5 percent interest in Mobotec USA, Inc. in a transaction that valued Mobotec at $42 million. A copy of a press release announcing the transaction is being furnished to the SEC as an exhibit to this form. Item 9.01. Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished pursuant to Item 9.01 of Form 8-K: 99.1 Press release of Nalco Holding Company dated December 10, 2007, describing the acquisition of an 87.5 percent interest in Mobotec USA, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned. NALCO HOLDING COMPANY /s/ Stephen N. Landsman Secretary Date: December 11, 2007
